         Case 1:19-cv-04826-AJN Document 109 Filed 07/30/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                       7/30/2021


 GE Transportation Parts, LLC,

                       Plaintiff,
                                                                             19-cv-4826 (AJN)
               –v–
                                                                                  ORDER
 Central Railway Manufacturing, LLC,

                       Defendant.




ALISON J. NATHAN, District Judge:

       To clarify the Court’s Order of May 20, 2021 (Dkt. No. 105), the case management

conference scheduled for September 24, 2021, at 3:15 p.m. will be in lieu of the conference

previously scheduled for August 20, 2021.


       SO ORDERED.



Dated: July 30, 2021                             __________________________________
       New York, New York                                 ALISON J. NATHAN
                                                        United States District Judge
